EXHIBIT 10.19

EMPLOYMENT AGREEMENT

                THIS AGREEMENT  is made and entered into this 14th day of March,
2005 effective for the term provided herein, by and between Reliv’
International, Inc., a Delaware corporation (the “Company”) and David G. Kreher
(hereinafter referred to as the “Executive”).

                WHEREAS, the Executive is presently, and for some time has been,
employed as an Executive of the Company;

                WHEREAS, the Company desires to be assured of the continued
association and services of Executive and Executive desires to continue in the
employment of the Company on the terms provided herein.

                NOW, THEREFORE, in consideration of the premises and of the
terms, covenants and conditions hereinafter contained, the parties hereto agree
as follows:

                1.            Employment, Duties and Authority.

 

                  1.1          The Company hereby employs Executive and
Executive hereby accepts employment by the Company on the terms, covenants and
conditions herein contained.                     1.2          The Executive is
hereby employed by the Company as Director of Special Projects. The Executive
shall have such duties, responsibilities and authority as the Chief Executive
Officer and as the Board of Directors of the Company shall from time to time
prescribe. The duties, responsibilities and authority of Executive contemplated
at the commencement of this Agreement include the following:  

                  1.2.1        Management, direction and supervision of budgets
and the budgeting process of the Company and all of its subsidiaries and of the
process of review of results against budgets;    
                1.2.2        Assistance with respect to the internal audit
function of the Company and Sarbanes-Oxley compliance;    
                1.2.3        Assistance in the development of foreign market
expansion and associated financial and financial reporting matters; and,    
                1.2.4        Consultation with the Chief Financial Officer
regarding all financial functions and with the Chief Executive Officer regarding
strategic planning.






--------------------------------------------------------------------------------




 

                  1.3           During the term of Executive’s employment
hereunder, and subject to the other provisions hereof, Executive shall devote
approximately one-half (approximately 20 hours per week) of his energies,
interest, abilities and productive time to the performance of his duties and
responsibilities hereunder and will perform such duties and responsibilities
faithfully and with reasonable care for the welfare of the Company. The Company
shall maintain an office for Executive at its principal offices and Executive
may perform services at such office; provided, that Executive shall be entitled
to perform services hereunder at his home or other location as well.    
                1.4           During the term of his employment hereunder,
Executive shall not perform any services for compensation for any Conflicting
Organization (as defined in paragraph 8.1.1 hereof) without the express written
consent of the Chief Executive Officer, Executive Committee or Board of
Directors of the Company. Nothing herein shall be deemed to restrict or prohibit
Executive from (i) performing services for, or providing advice or consultation
to, a business enterprise which is not a Conflicting Organization provided that
such activity does not interfere with the performance of services by Executive
to the Company as provided herein or (ii) personal investment activities,
including ownership of interests in business enterprises of any kind.     2.
            Compensation and Benefits.                     2.1        Basic
Salary.  

                2.1.1     The Company shall pay to Executive during the initial
term of employment hereunder and each renewal term a basic salary at an annual
rate to be determined by the Board of Directors of the Company but not less than
the following amounts:  

  For the period from January 1, 2005 to June 30, 2005, the sum of $20,833 per
month     For the period from June 30, 2005 to December 31, 2007, and for any
renewal term, the sum of $10,417 per month  

  Such basic salary shall be paid by the Company to Executive on a monthly
basis, less amounts which the Company may be required to withhold from such
payments by applicable federal, state or local laws or regulations.    
               2.1.2     If the Executive shall be absent from work on account
of personal injuries or sickness, he shall continue to receive the payments
provided for in paragraph 2.1.1 hereof; provided, however, that any such payment
may, at the Company’s option, be reduced by the amount which the Executive may
receive, for the period covered by any such payments, in disability payments (i)
pursuant




2

--------------------------------------------------------------------------------




 

  to any disability insurance which the Company, in its sole discretion, may
maintain, or (ii) under any governmental program for disability compensation.

 

                2.2         Benefits; Expense Reimbursement.

 

                  2.2.1     The Executive shall be entitled to, and shall
receive, all other benefits of employment available to other employees of the
Company generally, including, without limitation, participation in any hospital,
surgical, medical or other group health plans or accident benefits, life
insurance benefits, pension or savings plans, as shall be instituted and
maintained by the Company, in its sole discretion. Such benefits shall include,
without limitation, continuation of the current disability policy of Executive.
                    2.2.2      During the term hereof, the Company shall
reimburse Executive for all reasonable and necessary expenses incurred by
Executive in the performance of his duties hereunder, including without
limitation, travel, meals, lodging, office supplies or equipment subject to such
reasonable limitations, restrictions and reporting standards as the Board of
Directors of the Company may from time to time establish. Executive shall
provide to the Company promptly after incurring any such expenses a detailed
report thereof and such information relating thereto as the Company shall from
time to time require. Such information shall be sufficient to support the
deductibility of all such expenses by the Company for federal income tax
purposes.                     2.3.3      The Company shall provide to Executive
the use of an automobile on terms as are presently in effect.    
                2.3.4      The Company shall pay Executive’s country club dues
through June, 2005.

 

                3.           Term.

                The employment of Executive hereunder shall be for a term
commencing on March 14, 2005, but effective from January 1, 2005, and expiring
on December 31, 2007. Unless renewed by the Company as provided herein, the
employment of Executive and this Agreement shall terminate and expire on
December 31, 2007. The parties may, by mutual consent, renew this Agreement for
an additional term of three years commencing on January 1, 2008 and expiring on
December 31, 2010.




3

--------------------------------------------------------------------------------




                4.           Termination.

 

                  4.1          The Company shall be entitled to terminate this
Agreement prior to the expiration of its term or any renewal term on the
occurrence of either:  

                  4.1.1    an event of default with respect to Executive as
provided herein, or                     4.1.2    the permanent mental or
physical disability of Executive as provided herein occurring during the term or
any renewal term of Executive’s employment hereunder.  

                  4.2          For purposes of this Agreement, an event of
default with respect to Executive shall include:  

                  4.2.1    Any failure by Executive to perform his duties,
responsibilities or obligations hereunder in a faithful and diligent manner or
with reasonable care and (if such failure can be cured) the failure by Executive
to cure such failure within 10 days after written notice thereof shall have been
given to Executive by the Company; or                     4.2.2    Commission by
Executive of any material act of dishonesty as an employee of the Company, or
any wrongful or unauthorized appropriation, taking or misuse of funds, property
or business opportunities of the Company.  

                  4.3           Permanent mental or physical disability of
Executive shall be deemed to have occurred hereunder when so determined by the
insurance company issuing disability insurance to the Company.    
                4.4           Executive shall be entitled to terminate his
employment with the Company under this Agreement prior to the expiration of its
term upon the occurrence of an event of default with respect to the Company.    
                4.5           For purposes of this Agreement an event of default
with respect to the Company shall include:  

                  4.5.1    Any failure by the Company to perform its obligations
to Executive under this Agreement and (if such failure can be cured) the failure
by the Company to cure such failure within 10 days after written notice thereof
shall have been given to the Company by Executive;

 

                                              4.5.2    The Company shall:

 

                  (a)         admit in writing its inability to pay its debts
generally as they become due,




4

--------------------------------------------------------------------------------




 

                  (b)           file a petition for relief under any chapter of
Title 11 of the United States Code or a petition to take advantage of any
insolvency under the laws of the United States of America or any state thereof,
                    (c)           make an assignment for the benefit of its
creditors,                     (d)           consent to the appointment of a
receiver of itself or of the whole or any substantial part of its property,    
                (e)           suffer the entry of an order for relief under any
chapter of Title 11 of the United Sates Code, or    
                (f)            file a petition or answer seeking reorganization
under the Federal Bankruptcy Laws or any other applicable law or statute of the
United States of America or any state thereof.  

                  4.6         In the event of termination of this Agreement and
Executive’s employment hereunder by the Company pursuant to paragraph 4.1
hereof, all rights and obligations of the Company and Executive hereunder shall
terminate on the date of such termination, subject to the following:  

                  4.6.1       Executive shall be entitled to receive (subject to
any rights of set off or counterclaim by the Company) all salary and benefits
which shall have accrued prior to the date of such termination and the
obligation of the Company for the payment of salary or benefits shall terminate
as at the date of such termination;                     4.6.2       All rights
of the Company or Executive which shall have accrued hereunder prior to the date
of such termination, and all provisions of this Agreement provided herein to
survive termination of employment of Executive hereunder, shall survive such
termination and the Company and Executive shall continue to be bound by such
provisions in accordance with the terms thereof;  

                  4.7          In the event of termination of the Agreement by
Executive in accordance with paragraph 4.4 hereof, all rights and obligations of
the Company and Executive hereunder shall terminate on the date of such
termination, subject to the following:  

                  4.7.1       Executive shall be entitled to receive all salary
and benefits which shall have accrued prior to the date of such termination and
the Company’s obligation for the payment of salary and benefits shall terminate
as of the date of such termination;




5

--------------------------------------------------------------------------------




 

                  4.7.2       All rights of the Company or Executive which shall
have accrued hereunder prior to the date of such termination and the obligations
of Executive pursuant to paragraphs 5, 6 and 7 provided herein to survive
termination of employment of Executive hereunder shall survive such
termination and the Executive shall continue to be bound by such provisions in
accordance with their terms.  

                  4.8       This Agreement and all rights and obligations of the
parties hereunder shall terminate immediately upon the death of Executive except
that the Company shall pay to the heirs, legatees or personal representative of
Executive (i) all compensation or benefits hereunder accrued but not paid to the
date of Executive’s death and (ii) an amount equal to the total compensation
which would have been payable to Executive hereunder, but for his death, for a
period of six months from the date of his death.

 

                5.            Confidential Information.

 

                  5.1           “Confidential Information” means information
disclosed by the Company to Executive, or developed or obtained by Executive
during his employment by the Company, either before the date or during the term
of this Agreement, or during the Consultation Period, provided that such
information is not generally known in the business and industry in which the
Company is or may subsequently become engaged, relating to or concerning the
business, projects, products, processes, formulas, know-how, techniques, designs
or methods of the Company, whether relating to research, development,
manufacture, purchasing, accounting, engineering, marketing, merchandising,
selling or otherwise. Without limitation, Confidential Information shall include
all know-how, technical information, inventions, ideas, concepts, processes and
designs relating to products of the Company, whether now existing or hereafter
developed, and all prices, customer or distributor names, customer or
distributor lists, marketing and other relationships, whether contractual or
not, between the Company, its suppliers, customers, distributors, employees,
agents, consultants and independent contractors but shall exclude the names of
customers or distributors known to Executive prior to the effective date h
ereof.                     5.2           Executive agrees that, during the term
hereof or while Executive shall receive compensation hereunder and after
termination of his employment with the Company for so long as the Confidential
Information shall not be generally known or generally disclosed (except by
Executive or by means of wrongful use or disclosure), Executive shall not use
any Confidential Information, except on behalf of the Company, or disclose any
Confidential Information to any person, firm, partnership, company, corporation
or other entity, except as authorized by the President or the Board of Directors
of the Company.




6

--------------------------------------------------------------------------------




                6.            Inventions.

 

                  6.1          “Inventions” shall mean discoveries, concepts,
ideas, designs, methods, formulas, know-how, techniques or any improvements
thereon, whether patentable or not, made, conceived or developed, in whole or in
part, by Executive.                     6.2           Executive covenants and
agrees to communicate and fully disclose to the Board of Directors of the
Company any and all Inventions made or conceived by him during the term hereof
or while receiving any compensation or payment from the Company and further
agrees that any and all such Inventions which he may conceive or make, during
the term hereof or while receiving any compensation or payments from the
Company, shall be at all times and for all purposes regarded as acquired and
held by him in a fiduciary capacity and solely for the benefit of the Company
and shall be the sole and exclusive property of the Company. The provisions of
this subparagraph shall not apply to an invention for which no equipment,
supplies, facilities or trade secret information of the Company was used and
which was developed entirely on the Executive’s own time, unless (a) the
invention relates (i) to the business of the Company, or (ii) to the Company’s
actual or demonstrably anticipated research or development, or (b) the invention
relates from any work performed by Executive for the Company.    
                6.3           Executive also covenants and agrees that he will
assist the Company in every proper way upon request to obtain for its benefit
patents for any and all inventions referred to in paragraph 6.2 hereof in any
and all countries. All such patents and patent applications are to be, and
remain, the exclusive property of the Company for the full term thereof and to
that end, the Executive covenants and agrees that he will, whenever so requested
by the Company or its duly authorized agent, make, execute and deliver to the
Company, its successors, assigns or nominees, without charge to the Company, any
all applications, applications for divisions, renewals, reissues,
specifications, oaths, assignments and all other instruments which the Company
shall deem necessary or appropriate in order to apply for and obtain patents of
the United States or foreign countries for any and all Inventions referred to in
paragraph 6.2 hereof or in order to assign and convey to the Company, its
successors, assigns or nominees, the sole and exclusive right, title and
interest in and to such Inventions, applications or patents. Executive likewise
covenants and agrees that his obligations to execute any such instruments or
papers shall continue after the expiration or termination of this Agreement with
respect to any and all such Inventions, and such obligations shall be binding
upon his heirs, executors, assigns, administrators or other legal
representatives.

 

                7.             Writings and Working Papers.

                Executive covenants and agrees that any and all books,
textbooks, letters, pamphlets, drafts, memoranda or other writings of any kind
written by him for or on behalf of the Company or in the performance of
Executive’s duties hereunder, Confidential Information referred to in paragraph
5.1 hereof and all notes, records and drawings made or kept by him of work
performed in connection with his employment by the Company shall be and are the
sole and exclusive




7

--------------------------------------------------------------------------------




property of the Company and the Company shall be entitled to any and all
copyrights thereon or other rights relating thereto. Executive agrees to execute
any and all documents or papers of any nature which the Company or its
successors, assigns or nominees deem necessary or appropriate to acquire,
enhance, protect, perfect, assign, sell or transfer its rights under this
paragraph. Executive also agrees that upon request he will place all such notes,
records and drawings in the Company’s possession and will not take with him
without the written consent of a duly authorized officer of the Company any
notes, records, drawings, blueprints or other reproductions relating or
pertaining to or connected with his employment of the business, books,
textbooks, pamphlets, documents work or investigations of the Company. The
obligations of this paragraph shall survive the term of employment hereunder or
the termination or expiration of the term or any renewal term hereof or the term
or termination of the Consultation Period.

                8.           Covenant Not to Compete.

 

                  8.1          For purposes of this paragraph:  

                  8.1.1     “Conflicting Organization” means any person, firm,
company, partnership, business, corporation or other entity engaged in, or
intending to engage in, research, development, production, marketing or selling
a Conflicting Product and in the business of network marketing of any product or
service.                     8.1.2      “Conflicting Product” means any product,
process, service or design which competes with, or is reasonably interchangeable
as a substitute for, any product, process, service or design developed, planned,
under development, produced marketed or sold by the Company or any Affiliate
during the term of the covenant in this paragraph 8 and which is marketed or
sold, or intended to be marketed or sold, by network marketing or multilevel
sales methods.                     8.1.3     “Territory” means the geographic
area within which the Company or any Affiliate or any distributor or
representative of the Company or any Affiliate is actively engaged in the sale
of, or efforts to sell, the products of the Company or any Affiliate at any time
during the term of this Agreement.    
                8.1.4     “Affiliate” shall mean any corporation of which the
Company, or any Affiliate, shall own majority of the capital stock.  

                  8.2         Executive acknowledges and agrees as follows:  

                  8.2.1     That the Company and its Affiliates have developed,
and are developing and establishing, a valuable and extensive trade in its
services and products, including without limitation, nutritional, food and
dietary products, and skin care products and that they have developed, and are
developing, operations




8

--------------------------------------------------------------------------------




 

  and distributors to sell such products and services throughout the United
States and in foreign countries.                     8.2.2     That the Company
and its Affiliates have developed, and are developing, at great expense,
technical information concerning their products and methods of marketing and
sale which are kept and protected as Confidential Information and trade secrets
and are of great value to the Company and its Affiliates.    
                8.2.3     That, during the course of his employment with the
Company or an Affiliate and during the term of this Agreement, Executive has
participated, and will participate, in such matters and has acquired and will
acquire, possession of Confidential Information, and that Executive has had
significant responsibility for the development activities of the Company and the
development of unique products, methods and techniques of the Company and its
Affiliates.                     8.2.4     That, for Executive to utilize
Confidential Information of the Company and its Affiliates, or unique skills,
techniques or information developed by him while an employee of the Company or
its Affiliates or during the term of this Agreement for a Conflicting
Organization within the area or time provided herein would result in material
and irreparable injury to the Company.                     8.2.5     That the
area and conduct covered by the restrictive covenant in this paragraph includes
only a percentage of the total number of organizations and individuals who are
customers or distributors or potential customer or distributors for products,
processes or services with respect to which Executive has knowledge or
expertise, that Executive would be able to utilize his knowledge, experience and
expertise for an employer while fully complying with the terms of this paragraph
and that the terms and conditions of this paragraph are reasonable and necessary
for the protection of the Company’s business and assets.  

                  8.3         Executive agrees that, during the term of this
Agreement, during the term of the Consultation Period, for so long as Executive
shall be receiving compensation hereunder, and for a period of 36 months from
and after the date of the exipration or termination of this Agreement (other
than by Executive pursuant to paragraph 4.4 hereof), he will not, anywhere
within the Territory, directly or indirectly, whether as an employee, agent,
officer, consultant, partner, owner, shareholder or otherwise:  

                  8.3.1     solicit, or enter into any arrangement or agreement
with, or participate with, provide services to, or be employed by any person,
company, partnership, business or corporation which shall solicit, or enter into
any arrangement with, any person who is, or at any time during the term of this
Agreement has been, a distributor for the Company or any Affiliate, to become a




9

--------------------------------------------------------------------------------




  distributor for a Conflicting Organization or for any organization engaged in
the direct or multilevel sale of any product or service;    
                8.3.2     solicit for the sale of, or participate with, provide
services to, or be employed by any person, company, partnership, business or
corporation which shall solicit for the sale of, any Conflicting Product by a
Conflicting Organization to any person who has been, during the term hereof, a
customer of the Company or any Affiliate; and    
                8.3.3     engage or participate in, be employed by, or provide
services or assistance to, any Conflicting Organization.

 

                9.           Specific Enforcement.

                Executive is obligated under this Agreement to render service of
a special, unique, unusual, extraordinary and intellectual character, thereby
giving this Agreement peculiar value so that the loss of such service or
violation by Executive of this Agreement could not reasonably or adequately be
compensated in damages in an action at law. Therefore, in addition to other
remedies provided by law, the Company shall have the right during the term or
any renewal term of this Agreement (or thereafter with respect to obligations
continuing after the expiration or termination of this Agreement) to compel
specific performance hereof by Executive or to obtain injunctive relief against
violations hereof by Executive. In the event of litigation among the parties
hereunder, the prevailing party shall be entitled to recover reasonable
attorneys fees incurred in the action.

                10.         Assignment.

                The rights and duties of a party hereunder shall not be
assignable by that party, except that the Company may assign this Agreement and
all rights and obligations hereunder to, and may require the assumption thereof
by, any corporation or any other business entity which succeeds to all or
substantially all the business of the Company through merger, consolidation or
corporate reorganization or by acquisition of all or substantially all of the
assets of the Company.

                11.         Binding Effect.

                This Agreement shall be binding upon the parties hereto and
their respective successors in interest, heirs and personal representatives and,
to the extent permitted herein, the assigns of the Company.

                12.         Severability.

                If any provision of this Agreement or any part hereof or
application hereof to any person or circumstance shall be finally determined by
a court of competent jurisdiction to be invalid or




10

--------------------------------------------------------------------------------




unenforceable to any extent, the remainder of this Agreement, or the remainder
of such provision or the application of such provision to persons or
circumstances other than those as to which it has been held invalid or
unenforceable, shall not be affected thereby and each provision of this
Agreement shall remain in full force and effect to the fullest extent permitted
by law. The parties also agree that, if any portion of this Agreement, or any
part hereof or application hereof, to any person or circumstance shall be
finally determined by a court of competent jurisdiction to be invalid or
unenforceable to any extent, any court may so modify the objectionable provision
so as to make it valid, reasonable and enforceable.

                13.          Notices.

                All notices, or other communications required or permitted to be
given hereunder shall be in writing and shall be delivered personally or mailed,
certified mail, return receipt requested, postage prepaid, to the parties as
follows:


                If to the Company:   Robert L. Montgomery     Chief Executive
Officer     Reliv International, Inc.     P.O. Box 405     Chesterfield, MO
63006                       If to Executive:   David G. Kreher     1216 Saddle
Crest Road     Wildwood, Missouri 63038


Any notice mailed in accordance with the terms hereof shall be deemed received
on the third day following the date of mailing. Either party may change the
address to which notices to such party may be given hereunder by serving a
proper notice of such change of address to the other party.

                14.          Entire Agreement.

                This Agreement constitutes the entire agreement between the
parties hereto with respect to the subject matter hereof and supersedes all
prior written or oral negotiations, representations, agreements, commitments,
contracts or understandings with respect thereto and no modification, alteration
or amendment to this Agreement may be made unless the same shall be in writing
and signed by both of the parties hereto.

                Concurrently with this Agreement, the parties have entered into
a Stock Redemption Agreement. The parties acknowledge and agree that such Stock
Redemption Agreement is made and entered into independently of this Agreement
and that the rights and obligations of this




11

--------------------------------------------------------------------------------




Agreement, on the one hand, and of such stock Redemption Agreement, on the
other, shall not be dependent or conditioned on the performance of the other.

                15.          Waivers.

                No failure by either party to exercise any of such party’s
rights hereunder or to insist upon strict compliance with respect to any
obligation hereunder, and no custom or practice of the parties at variance with
the terms hereof, shall constitute a waiver by either party to demand exact
compliance with the terms hereof. Waiver by either party of any particular
default by the other party shall not affect or impair such party’s rights in
respect to any subsequent default of the same or a different nature, nor shall
any delay or omission of either party to exercise any rihts arising from any
default by the other party affect or impair such party’s rights as to such
default or any subsequent default.

                16.          Governing Law; Jurisdiction.

 

                  16.1         For purposes of construction, interpretation and
enforcement, this Agreement shall be deemed to have been entered into under the
laws of the State of Missouri and its validity, effect, performance,
interpretation, construction and enforcement shall be governed by and subject to
the laws of the State of Missouri.                     16.2         Any and all
suits for any and every breach of this Agreement may be instituted and
maintained in any court of competent jurisdiction in the State of Missouri and
the parties hereto consent to the jurisdiction and venue in such court and the
service of process by certified mail to the addresses for the parties provided
for notices herein.

 

                IN WITNESS WHEREOF, the parties hereto have executed this
Agreement as of the day and year first above written.

        RELIV INTERNATIONAL, INC.           By:/s/ Robert L. Montgomery
     

--------------------------------------------------------------------------------

      Authorized Officer   Attest:           /s/ Stephen M. Merrick
   

--------------------------------------------------------------------------------

      Secretary    




12

--------------------------------------------------------------------------------




        EXECUTIVE:           /s/ David G. Kreher    

--------------------------------------------------------------------------------

    David G. Kreher  




13

--------------------------------------------------------------------------------
